In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 14-3788
KIRK HOMOKY,
                                                    Plaintiff-Appellant,

                                   v.
JEREMY OGDEN, et al.,
                                                 Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
            Northern District of Indiana, Hammond Division
            No. 12 CV 491 — Theresa L. Springmann, Judge
                       ____________________

  ARGUED SEPTEMBER 16, 2015 — DECIDED FEBRUARY 24, 2016
                 ____________________

      Before POSNER, EASTERBROOK, and WILLIAMS, Circuit Judg-
es.
    WILLIAMS, Circuit Judge. Police Officer Kirk Homoky was
under investigation by the Hobart Police Department for of-
ficer misconduct. As part of the investigation, he was or-
dered to submit to a voice stress test, a type of lie detector
2                                                 No. 14-3788

test, and if he did not he would be subject to dismissal.
Homoky refused to sign a release form because his participa-
tion was not voluntary, and he was charged with insubordi-
nation and placed on administrative leave. He claims that by
forcing him to sign the release form under threat of dismis-
sal, he was giving up his right against self-incrimination in
violation of the Constitution. We disagree. The department
informed him that any statement made would not be used
against him in a criminal proceeding, so it was free to com-
pel him to answer any question, even incriminating ones.
For the first time on appeal, Homoky also asserts a stigma-
plus due process claim. Because it was not presented to the
district court, Homoky waived this argument, and we will
not review its merits.
                    I. BACKGROUND
   In October 2012, the Hobart Police Department notified
Police Officer Kurt Homoky that he was under an internal
investigation by the department. This investigation involved
various complaints of wrongdoing while performing his
professional duties, including improper conduct at a traffic
stop.
    On November 13, 2012, Homoky received a letter from
the Hobart Deputy Chief of Police requiring him to report to
the Porter County Sheriff’s Department for a voice stress test
on November 19, 2012. The department’s letter stated that
the investigation was an administrative investigation, not a
criminal one. The letter also advised Homoky that he was
“afforded protection of the Garrity Rule.” The Garrity rule
states that incriminating answers given during any examina-
tion of a public employee during an internal investigation of
the employee’s official conduct cannot be used against him
No. 14-3788                                                  3

in any subsequent criminal proceeding. See Garrity v. New
Jersey, 385 U.S. 493, 500 (1967).
    On November 15, 2012, Homoky received and signed his
statement of rights, which included an acknowledgment that
any statements made during the investigation, or fruits of
those statements, could not be used against Homoky in a
subsequent criminal proceeding. It also reminded him that
he was ordered to cooperate and warned that refusal to an-
swer questions would subject him to dismissal.
     On the day of the voice stress test, Homoky arrived at the
Porter County Sheriff’s station. Hobart Police Detectives Jer-
emy Ogden and Garrett Cisezweski were present at the sta-
tion in the room next door to the examination room but were
not administering the voice stress test. Porter County Sher-
iff’s Department Sergeant Tim Manteuffel was to administer
the test. Manteuffel instructed Homoky to sign a release
form that released the Porter Country Sherriff’s Department
from liability and stated that Homoky “voluntarily, without
duress, coercion, promise, reward or immunity” submitted
to the examination. Homoky expressed concern about sign-
ing the document because he was not there voluntarily.
Homoky then spoke on the phone to his attorney, and then
repeated to Manteuffel that he could not sign the form.
Homoky insisted that he was not there voluntarily and
would not promise that he would not sue. Appellees claim
that Manteuffel offered to cross out the term “voluntarily,”
but Homoky still refused to sign the form. However,
Homoky contends that he was never given that option and
that he asked Manteuffel to cross out that word, but Man-
teuffel stated that he could not. Cisezweski entered the room
and told Homoky to sign the form. Ogden remained in the
4                                               No. 14-3788

room next door, but Homoky was aware of his presence at
the station. Homoky refused to sign the form and did not
take the voice stress test.
    Later that same day, Hobart Police Chief Jeffrey White
notified Homoky that he was on unpaid administrative
leave for insubordination because of his refusal to take the
voice stress test and that White had begun the process of
terminating Homoky. White ordered Homoky to relinquish
his Department property, including his gun and badge.
    The next day, White served Homoky with written notice
of the charges. The notice stated that White would be pre-
senting formal charges against Homoky to the City of Ho-
bart Board of Public Works and Safety on November 21,
2012. White also served a letter to the Board, and copied
Homoky’s attorney, stating that he would seek to terminate
Homoky’s employment. In response, Homoky’s attorney
sent the Board a document complaining about the lack of
reasonable notice and due process and requested a hearing.
    On November 21, 2012, the Board held its regular meet-
ing. It changed Homoky’s administrative leave from unpaid
to paid and set a hearing on Homoky’s termination for Janu-
ary 23, 2013. The Board also instructed the Hobart City At-
torney to provide notice to Homoky and his counsel of the
hearing and of Homoky’s rights. Five days after the meeting,
a news outlet quoted White as stating that Homoky was in-
subordinate.
    A little over a week after the board meeting, Homoky’s
attorney notified the Hobart City Attorney that the January
23, 2013 hearing was not within thirty days of his November
20, 2012 request for a hearing, as required by Indiana Code
No. 14-3788                                               5

§34-8-3-4(c). On December 3, 2012, the Hobart City Attorney
notified Homoky’s attorney that the evidentiary hearing was
rescheduled from January 23, 2013 to December 13, 2012,
which was within the thirty-day period. However, on De-
cember 5, 2012, White moved to dismiss the insubordination
charges against Homoky. The Board granted White’s motion
to dismiss and struck the December 13, 2012 hearing date.
    Also, on December 5, 2012, White sent Homoky a letter
stating that Homoky was to dress down and report to work
on December 7, 2012. Homoky was assigned to garage duty,
which included scrubbing toilets. The garage duty continued
until January 25, 2013 when Homoky was ordered to report
for modified uniform duties, which included fingerprinting
and checking vehicle identification numbers.
    Meanwhile, Homoky had filed his complaint in this case
on November 26, 2012 against the Board, Chief White, and
Detectives Ogden and Cisezweski alleging violations of his
First and Fourteenth Amendment rights pursuant to 42
U.S.C. § 1983 and abuse of process under state law. Each de-
fendant moved for summary judgment. The district court
granted summary judgment in favor of all defendants find-
ing no constitutional violation. Homoky does not appeal the
grant of summary judgment in favor of the Board and the
judgment in favor of the defendants on the First Amend-
ment claims. He only challenges the grant of summary
judgment in favor of White, Ogden, and Cisezweski as to the
Fourteenth Amendment claims.
                      II. ANALYSIS
   On appeal, Homoky argues that the district court erred
by granting Ogden’s, Cisezweski’s, and White’s motions for
6                                                  No. 14-3788

summary judgment as to his Fourteenth Amendment claims.
Specifically, Homoky maintains that the attempts to force
him to sign the release were attempts to compel Homoky to
waive his privilege against self-incrimination and remove his
Garrity protection. He contends that their actions were coer-
cive in violation of the Fourteenth Amendment because he
only had a choice between signing the unaltered release—
which would have waived his right against self-
incrimination, permitting his answers to be used against him
in any subsequent criminal proceedings—or losing his job.
He also argues that he suffered a constitutional violation
under a stigma-plus due process theory. We review the dis-
trict court’s decision granting summary judgment de novo
and construe all facts in favor of Homoky. Sorensen v. WD-40
Co., 792 F.3d 712, 722 (7th Cir. 2015). “Summary judgment
was appropriate if, on the evidence presented, no reasonable
juror could return a verdict in [Homoky’s] favor.” Id.
    Since Homoky brought his claims pursuant to 42 U.S.C
§ 1983, to survive summary judgment, he must present suffi-
cient evidence to create a genuine dispute of material fact
that a constitutional deprivation occurred. See Delapaz v.
Richardson, 634 F.3d 895, 899 (7th Cir. 2011). There are two
relevant constitutional provisions. Under the Fourteenth
Amendment, statements that the government compelled a
public employee to give by the threat of job loss are coerced
and cannot be used in any subsequent criminal proceeding.
Garrity v. New Jersey, 385 U.S. 493, 500 (1967). Under the Fifth
Amendment, which applies to a state actor through the
Fourteenth Amendment, a state actor cannot usually compel
a person to testify if the testimony would incriminate the
person. See U.S. Const. amend. V; see also Lefkowitz v. Turley,
414 U.S. 70, 73, 77 (1973). However, a public employee may
No. 14-3788                                                   7

be compelled to answer questions in a formal or informal
proceeding investigating allegations of misconduct, even if
the answers are incriminating, so long as the state does not
use the statements in any subsequent criminal proceeding.
See Gardner v. Broderick, 392 U.S. 273, 276 (1968); see also
Turley, 414 U.S. at 77; Lefkowitz v. Cunningham, 431 U.S. 801,
806 (1977) (“Public employees may constitutionally be dis-
charged for refusing to answer potentially incriminating
questions concerning their official duties if they have not
been required to surrender their constitutional immunity.”);
Driebel v. City of Milwaukee, 298 F.3d 622, 638 n.8 (7th Cir.
2002) (interpreting Garrity and its progeny). Disciplinary ac-
tion may not be taken against the public employee for his
refusal to give a statement, unless he is first advised of his
Garrity protection that evidence obtained as a result of his
testimony will not be used against him in subsequent crimi-
nal proceedings. See United States v. Devitt, 499 F.2d 135, 141
(7th Cir. 1974).
   Homoky’s claim fails because no constitutional violation
occurred. Homoky never took the voice stress test, a fact he
does not dispute, so he produced no coerced statements that
the government might use against him in a subsequent crim-
inal proceeding. So there was no violation of the Fourteenth
Amendment’s prohibition against the use of coerced state-
ments.
    There was also no Fifth Amendment violation because
his employer compelled him to testify with Garrity protec-
tions in place. See Gardner, 392 U.S. at 278 (holding that a po-
liceman, who has not waived his Garrity protection but re-
fuses to answer specific questions about his official duties,
8                                                          No. 14-3788

may not shield himself from dismissal by the privilege
against self-incrimination). Homoky argues:
       The attempts to cause [Homoky]—over his repeated
       protests—to sign [the release form], in which if
       [Homoky] had waived as was sought, he would have at-
       tested to [the] voluntariness of [his] participation in the
       test[] and would have attested that the statements were
       given without coercion and duress. [Homoky] contends
       the action to cause [him] to sign the form was an attempt
       to force [Homoky] to waive his Fifth Amendment right
       not to incriminate himself as well as to obviate the [Gar-
       rity] warnings he had been previously given.

Appellant’s Br. 14. The heart of the constitutional violation
alleged is that the government cannot compel its employee
to make incriminating disclosures and provide no protection
against the use of the disclosures in any future criminal pro-
ceeding. See Turley, 414 U.S. at 84. Given protection against
the use of the incriminating statements or the fruit of the
statements, however, “the [government] may plainly insist
that employees either answer questions under oath about the
performance of their job or suffer” job loss. See Turley, 414
U.S. at 84. Homoky’s circumstances indicate that he was or-
dered to cooperate with the investigation and take the voice stress
test. The evidence does not show a genuine dispute of mate-
rial fact as to whether he was compelled to waive his Fifth
Amendment right. Homoky signed a statement of rights ac-
knowledging that nothing he said in the course of the inves-
tigation could be used against him in a criminal proceeding.
Pursuant to the investigation, he went to take the voice stress
test. When he objected to signing the release at the voice
stress test, he complained that he did not want to sign the
release for two reasons: (1) the release stated he was there
voluntarily, which he says was untrue because he was there
No. 14-3788                                                             9

on White’s orders;1 and (2) he did not want to promise not
to sue Porter County’s Sheriff’s Department. These facts do
not create a triable issue regarding whether the government
compelled him to give statements without Garrity protection.
He acknowledged that he was advised of his Garrity protec-
tion in the days leading to the test. His argument regarding
the voluntariness of submitting to the voice stress test fails
because under Garrity and Gardner, the police department
could compel Homoky to take the voice stress test and an-
swer questions. So there was no constitutional violation. See
Turley, 414 U.S. at 84; see also Driebel, 298 F.3d at 639 (finding
“if an officer declines to cooperate with an investigation …
he exposes himself to the same potential consequences [of
work-related discipline or termination] as an employee in
the private sphere”); Atwell v. Lisle Park Dist., 286 F.3d 987,
991 (7th Cir. 2002) (“[T]here can be no duty to warn [about
Garrity protection] until the employee is asked specific ques-
tions. The [government] employee has no right to skip the
interview merely because he has reason to think he’ll be
asked questions the answers to which might be incriminat-
ing. He may be asked other questions as well. Or he may be
told that he can take the Fifth without repercussions. Or that
the interviewer will merely draw an adverse inference from
the employee’s taking the Fifth … .”); Riggins v. Walter, 279
F.3d 422, 430–31 (7th Cir. 1995) (noting that the relationship
between a public employee and her employer is similar to a
prisoner and the prison disciplinary committee and finding


    1Again, he only argues that he did not want to sign the release form
because it stated that he was taking the voice stress test voluntarily and
without coercion or duress. He did not argue that the release’s use of the
word “immunity” waived his Garrity protection.
10                                                   No. 14-3788

that the prison disciplinary committee’s act of punishing a
prisoner for refusal to take a polygraph examination, with-
out more, did not to violate the prisoner’s privilege against
self-incrimination).
    In sum, a police department may, without violating the
Constitution, compel a police officer to answer incriminating
questions and prohibit him from invoking his Fifth Amend-
ment right when it warns the officer that it will not use the
information gained in any future criminal prosecution.
Gardner, 392 U.S. at 276; see also Atwell, 286 F.3d at 990. The
practice is unconstitutional when the police department fails
to tell the officer that it will not use the information in a sub-
sequent criminal prosecution, a mistake that the police de-
partment did not make here. See id.
    Furthermore, none of the other factual disputes are mate-
rial. For example, whether Homoky was allowed to strike
out “voluntarily” does not affect the outcome of the case.
Homoky refused to obey the order to submit to the voice
stress test, even though he was under Garrity protection.
When he failed to obey that order, he was charged with in-
subordination. Homoky’s claim that he was completely co-
operating with the investigation fails because he acknowl-
edges that he refused to comply with the order to take the
voice stress test. He has no constitutional right to avoid be-
ing charged with insubordination under these facts. See
Gardner, 392 U.S. at 278.
    Homoky brought a separate due process claim against
White only. We do not reach the merits of this claim because
Homoky did not raise the argument that he raises on appeal
before the district court. Before the district court, Homoky
claimed that White deprived him of a property interest
No. 14-3788                                                   11

without due process by suspending him without pay and
attempting to terminate him without providing him timely
notice of the termination hearing and an opportunity to be
heard. Now on appeal, Homoky abandons that argument
and raises his due process claim against White as a stigma-
plus due process claim. A stigma-plus due process claim
arises when defamatory statements by the government alter
or extinguish a right or status previously recognized by state
law, like when “an employee’s good name, reputation, hon-
or, or integrity [is] called into question in a manner that
ma[kes] it virtually impossible for the employee to find new
employment in his chosen field.” Brown v. City of Mich. City,
Ind., 462 F.3d 720, 730 (7th Cir. 2006). Under the stigma-plus
theory, Homoky contends that White deprived him of his
property interest of continued employment as a police of-
ficer and damaged his reputation. We find that Homoky did
not raise this argument in his opposition to the motions for
summary judgment. Homoky seems to recognize this and
asserts that he raised the argument generally as reputational
damage. However, “a party waives the ability to make a spe-
cific argument for the first time on appeal when the party
failed to present that specific argument to the district court,
even though the issue may have been before the district
court in more general terms.” Hannemann v. S. Door Cty. Sch.
Dist., 673 F.3d 746, 754 (7th Cir. 2012). Even liberally constru-
ing Homoky’s arguments before the district court, we do not
find a stigma-plus due process violation argument. So, we
find that Homoky waived his stigma-plus argument since he
raised it for the first time on appeal.
                     III. CONCLUSION
   The judgment of the district court is AFFIRMED.